Babolay, J.
The original action was begun by plaintiff, Mr. Roselle, to recover of the Farmers Bank of Norborne the proceeds of a draft drawn to plaintiff’s order, indorsed by him to the bank, and collected by the latter, on which account he claimed that the bank owed him the amount of the proceeds, $2,518.69, with interest, etc.
The answer of the bank was, in substance, a cross bill in the nature of a bill of interpleader, asserting that it held the proceeds of the draft as a trust fund for plaintiff and certain other named persons, claimants, whom it prayed might be made parties to the action in order to have their several interests ascertained. The answer gave a history of the transaction, hereafter recited, and brought the fund into court for disposal. Plaintiff replied; and upon a hearing of these pleadings, the court entered a decree, directing the bank to pay the fund into court, and thereupon be discharged from further liability; and it ordered the parties named in the answer as claimants to present their respective claims to any part of the fund within a given time; and to these claims plaintiff was then to plead within a *386named period. No appeal was taken from that decree.
The claimants thereafter filed “interpleas” for parts of the fund as directed by the court. These pleadings were statements of the grounds of their respective claims thereto.
Plaintiff insisted that he was entitled to the whole fund. Mr. Beekemeir, respondent in the appeal now before this division, claimed (and ultimately, after a trial, obtained a finding for) one seventh of the fund. From a judgment based on that finding, plaintiff appealed, after an unsuccessful motion for new trial.
The case has been in the supreme court before, and its general outlines appear in the report of that hearing. Roselle v. Bank (1893) 119 Mo. 84 (24 S. W. Bep. 744). After the remand, the interpleader bank paid the fund into court in accordance with the first decree above indicated, and was then discharged, leaving the rival claimants a clear field to litigate their claims to the fund. The result of the last trial was the finding in favor of Beekemeir, and a similar one in favor of Mc-Auliffe, another claimant.
Mr. Beekemeir first filed his claim, which plaintiff answered. Then the former replied. The general purpose of these pleadings will sufficiently appear later.
The cause was heard by the court without a jury. The main facts on which the trial court acted are well established.
In 1890 the claimants, together with others (in all 18 or 20 persons) bought a number of tickets (or fractional parts of whole tickets) in a lottery of the Louisiana lottery company. Each person paid one dollar to Mr. Tassaro, of Norborne, Mo.; he forwarded the money to New Orleans by express and there bought the tickets which were returned to him at Norborne about December 10, 1890. A one-twentieth ticket was thus obtained for each purchaser. Several of those who had *387bought these tickets took them individually. But a small group of the ticket-holders mutually agreed to hold their lots in the drawing jointly and to divide equally any winnings of any of their club tickets. This agreement was made at Norborne, after the tickets reached there.
The statement of plaintiff’s counsel in this court argues that the “club” so formed consisted of five. But the trial court found (and we think there was ample evidence) that the club consisted of seven persons, viz: Long, McAuliffe, Beekemeir, McCuistion, Smith, Tassaro, and the plaintiff.
Sis of the tickets were left in the custody of Tas-saro, who had received them; the other ticket plaintiff -took possession of. But all the members of the “club” were informed of the numbers of all the tickets in the venture, and each ticket was identified as that of some particular purchaser among them. There was testimony that the suggestion of this kind of joint holding came from the plaintiff, Roselle.
After the drawing at New Orleans in December, it was learned that the ticket held by plaintiff had won a prize of $2,500, and two other tickets in the club had won smaller prizes, amounting to $25: These two tickets were then delivered to plaintiff, Roselle, who sent them (with his own) to New Orleans and obtained therefor a single draft on a firm of New York brokers. The draft was di’awnbythe LouisianaNationalBankto the order of Roselle. When it reachedNorborne in January, 1891, plaintiff in company with Beekemeir and Tas-saro took the draft to the Farmers Bank for the purpose of having it cashed. Mr. Mehan, the cashier, agreed to take it for collection only. It was then and there agreed between the cashier, Beekemeir, Tassaro and plaintiff, that the bank should collect the money on the draft and place three-sevenths of it to the credit of *388plaintiff:, Roselle, one-seventh to the credit of Tassaro, one-seventh to the credit of Long and two-sevenths to the credit of,, Beekemeir. The three-sevenths, thus directed to be paid to Roselle, included the two shares (of one-seventh each) which would .have been due to McAuliffe and Smith (as well as one-seventh due to himself, Roselle) according to the original club agreement. But plaintiff did not receive, or then agree to receive, those shares for McAuliffe or Smith. On the contrary, he declared at that interview (and repeated to Smith and McAuliffe immediately afterward) that if they got anything it would have to be by law.
A written memorandum was made (on the occasion of the meeting at the bank) showing the specific sum of proceeds to be placed to the credit of each of- said parties by the bank, as above recited. The memorandum was signed by no one, but was handed to the cashier who assented to it. He received the draft at the same time, plaintiff indorsing it in blank and delivering it to him. The bank collected the proceeds in New York city through the usual commercial channels. When the bank received the draft, it was agreed by all concerned that its compensation for making the collection should be three dollars. The amount of the net proceeds paid into court by the bank was $2,518.69, the correctness of which is not questioned. The finding for Beekemeir was for $341.46, somewhat less than one-seventh of the sum paid into court. Presumably the latter sum was reduced by some allowance in favor of the bank. At all events, as Beekemeir makes no objection to the finding, we need not inquire whether it is sufficiently large.
A day or two after the agi’eement for the collection, plaintiff notified the bank to place the whole proceeds of the draft to the credit of his wife, and he demanded the same thing again when the collection had. been *389made. The bank declined to comply with these demands, unless protected by court orders on the subject.
The claimants offered evidence tending to show that the Louisiana lottery was legally authorized by the laws of Louisiana to have and conduct in that state the lottery in which these tickets were issued.
The plaintiff did not appear as a witness at the trial, and the facts of the case are practically admitted to be as above.
1. The chief contention of plaintiff is that the result in the trial court is not in harmony with the Missouri law in regard to lotteries, especially the following section of the organic law.
“The Greneral Assembly shall have no power to authorize lotteries or gift enterprises for any purpose, and shall pass laws to prohibit the sale of lottery or gift enterprise' tickets, or tickets in any scheme in the nature of a lottery, in this state; and all acts or parts of acts heretofore passed by the Legislature' of this State, authorizing a lottery or lotteries, and all acts amendatory thereof or supplemental thereto, are hereby avoided.” Const. 1875, art. 14, sec. 10.
Certain statutes in force in 1890 on this topic have also an important bearing, and should be noted:
Sec. 3832. “If any person shall make or establish, or aid or assist in making or establishing, any lottery, gift enterprise, policy or scheme of drawing in the naturé of a lottery as a business or avocation in this state, or shall advertise or make public, or cause to be advertised or made public, by means of any newspaper, pamphlet, circular, or other written or printed notice thereof, printed or circulated in this state, any such lottery, gift enterprise, policy or scheme or drawing in the nature of a lottery, whether the same is being or is to be conducted, held or drawn within or *390without this state, lie shall be deemed guilty of a felony, and, upon conviction, shall be punished by imprisonment in the penitentiary for not less than two nor more than five years, or by imprisonment in the county jail or work house for not less than sis nor more than twelve months.”
See. 3833. “Any person who shall sell or expose to sale, or cause to be sold or exposed to sale, or shall keep on hand for the purpose of sale, or shall advertise or cause to be advertised for sale, or who shall print or publish such advertisement, or shall aid or assist, or be in any wise concerned in the sale or exposure to sale of any lottery ticket or tickets, or any share or part of any lottery ticket in any lottery, or device in the nature of a lottery, within this state or elsewhere, and any person who shall advertise or cause to be advertised the drawing of any scheme in any lottery, or shall print or publish such advertisement, and shall be convicted thereof in any court of competent jurisdiction,' shall, for each and every such offense, forfeit and pay a sum not exceeding one thousand dollars.”
Plaintiff’s learned counsel argue that the scheme or agreement for sharing the prizes, drawn by tickets of members of the club, was a violation of the constitution and of the laws enacted in pursuance thereof, and therefore that the finding in favor of Beekemeir can not be maintained as to any part of the proceeds of those prizes, or of the draft.
Whatever view may be entertained of the legality of that scheme, the finding for Beekemeir can be otherwise supported.
The agreement between the bank (by its cashier) and plaintiff, Beekemeir and Tassaro, for the collection of the draft and the distribution to each of those parties of a specific sum from the proceeds, impressed a trust on those proceeds (when they came into the custody of *391the bank) for the benefit of the parties named. That agreement was legal and valid in itself. So far as it bound the bank to account to Beckemeir for that portion of the proceeds of collection appropriated to him by the agreement, it was founded on a valuable consideration. McKee v. Lemon (1895) 159 U. S. 317. As a declaration of trust as to the proceeds, it could not be afterward revoked by the plaintiff (as to Beckemeir’s interest) without the latter’s consent. Beckemeir’s claim to the fund, thus apportioned to him, does not depend on the antecedent scheme or dealing touching the formation of the “club,” nor is his claim subject to be invalidated by any taint of illegality that may be supposed to rest upon that scheme. He is entitled to share in the proceeds of the draft by virtue of the lawful agreement for collection to which he was a party. The facts.bring him within the protection of a recognized principle that a party seeking a recovery can not be defeated on account of the illegality of his prior conduct, when he can make out his case otherwise than through the medium of an illegal transaction. Pollock, Contract (4th ed.), *p. 332; Leake, Contracts (1st ed.), p. 774.
The effect of the agreement with the bank was to render the bank accountable to Beckemeir for the part of the funds assigned to him by that agreement. Plaintiff could not, in that state of the . case, re-invest himself with title to the entire proceeds of the draft (and so cut out Beckemeir’s rights under the agreement) by merely showing that the agreement was the. outgrowth of a prior illegal scheme in which plaintiff himself knowingly participated. Plaintiff’s attempt to undo the arrangement with the bank would be blocked by the- operation of the general rule that courts of justice'will usually leave those who have engaged in illegal dealings to work out their own equities.
*3922. It was claimed at the trial that there was a failure of proof of the allegation in the “interplea” of Beckemeir that the club tickets out of which his interest in the money was derived were a joint purchase in the state of Louisiana. ’ We find it unnecessary to go into that matter. In the view above taken of the case, it is unimportant where the purchase of the lottery tickets is held to have occurred; and the trial ruling, even if subject to the criticism made by plaintiff’s counsel, was therefore harmless and no ground for reversal. R. S. 1889, sec. 2303.
3. Both parties in the circuit court treated the issue involved on this appeal as one in equity, and we have done so too, as parties are generally held bound on appeal by the positions they have taken in the trial court. So it is not needful to review the instructions asked by plaintiff. The conclusion we announce is based on our own review of the facts in evidence.
The plaintiff’s appeal against the finding in favor of Beckemeir is groundless, and that finding should be affirmed, at the costs of plaintiff.
Brace, 0. J., and Macearlane and Robinson, JJ., concur.